Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/17/2020 was compliance with the provisions of 37 CFR 1. 97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: elements 18b, 20b, 24b, 26b, 28b, 34b, 40b and 44b found in figure 8. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, under [0066], the “pad device 32b” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 
Claim Objections
Claims 1-10 are objected to because of the following informalities:  
Suggest changing each Claim with proper size, spacing and lines spacing; please see details under MPEP 42.6 Filing of documents, including exhibits; service.
Appropriate correction is required.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 18, 31 and 42 are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 18 recites the limitation “an induction heating element” in line 1, rendering the claim indefinite. It is unclear what the relation between this “an induction heating element” and an induction heating element as mentioned in line 6 of claim 1 are? For examination purposes, examiner interprets “an induction heating element” as "any element”.
Claim 31 recites the limitation “an induction heating element” in line 1, rendering the claim indefinite. It is unclear what the relation between this “an induction heating element” and an induction heating element as mentioned in line 3 of claim 29 are? For examination purposes, examiner interprets “an induction heating element” as "any element”.
Claim 42 recites the limitation “the induction heating” in line 3. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required.
The rest of the claims are also rejected because each claim depends on a rejected claim.  For the purpose of examination the suggest change will be assume unless otherwise state.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-20, 22-24, 26-33, 35-37 and 39-42 are rejected under 35 U.S.C. 102(a) as being anticipated by Viroli et al. (US 2016/0374154 A1).
Regarding Independent Claim 16, Viroli et al. disclose a cooking system (1 and 20-23, [0040], Figs 5-6), comprising:
a placement unit including a food-holding element (1 may comprise a receiving portion 7, [0030], Figs 5-6) and a heating unit (receiving coil 2, electric load 5, electric wires 6, and ferrite elements 13, [0028-0035], Figs 5-6) for heating the food-holding element; and
an induction unit (an induction hob 20, [0040], Fig 6) configured to provide in at least one operating state an amount of heating energy for inductively heating the food-holding element (coil of the electrical device 1 may receive said electromagnetic field and power the electrical device 1 using the electric current induced within the receiving coil 2, [0040]),
wherein the heating unit includes a heating element (electric load 5, [0030], Figs 5-6) which is different from an induction heating element (5 may be an electric resistor, e.g. a heating coil or a heating resistor, [0030]) and is provided for heating the food-holding element.
Regarding Independent Claim 29, Viroli et al. disclose a placement unit (1 may comprise a receiving portion 7, [0030], Figs 5-6) of a cooking system (1 and 20-23, [0040], Figs 5-6), said placement unit comprising:
a food-holding element (1 may comprise a receiving portion 7, [0030], Figs 5-6); and
a heating unit (electric load 5, [0030], Figs 5-6) including a heating element which is different from an induction heating element (5 may be an electric resistor, e.g. a heating coil or a heating resistor, [0030]) and is provided for heating the food-holding element.
Regarding Independent Claim 42, Viroli et al. disclose a method for operation of a cooking system (1 and 20-23, [0040], Figs 5-6), said method comprising:
inductively heating (coil of electrical device 1 may receive said electromagnetic field and power the electrical device 1 using the electric current induced within the receiving coil 2, [0040]) a food-holding element (1 may comprise a receiving portion 7 adapted to receive a product, e.g. eater, bread, eggs etc., [0030], Figs 5-6) of the cooking system; and
heating the food-holding element in addition to the inductive heating in a manner
which is different from the inductive heating (electric load 5… may be an electric resistor, e.g. a heating coil or a heating resistor, [0030]).
Regarding Claims 17-20, 22-24, 26-28, 30-33, 35-37 and 39-41, Viroli et al. disclose the invention as claimed and as discussed above, and further disclose:
Claim 17, wherein the placement unit includes a receiving unit (6: electric load 5 is electrically coupled with the receiving coil 2 by means of electric wires 6, [0030]; 13: rectangular-shaped ferrite elements 13, [0035], Figs 5-6) configured to wirelessly receive at least part of the heating energy and to supply the heating element with at least part of the received heating energy (current induced within the receiving coil 2 may flow through said electric load 5, [0030]).
Claim 18, wherein the heating unit includes an induction heating element (receiving coil 2 and a plurality of rectangular-shaped ferrite elements 13, [0035], Figs 1-6) configured to inductively heat the food-holding element in at least one operating state with at least one part of the received heating energy (12 forms a blocking layer for the electromagnetic field radiated by the transmission coil, [0035]).
Claim 19, wherein the induction heating element is at least partially part of the receiving unit (13 is at least partially part of the receiving unit, Figs 5-6).
Claim 20, wherein the induction heating element and the heating element are electrically connected in series (2 and 5 are electrically connected in series, Fig 5).
Claim 22, wherein, when viewed in a direction perpendicular to a main extension plane of the induction heating element, the induction heating element surrounds at least one part of the heating element (the induction heating element 13 surrounds at least one part of the heating element 5, Fig 1).
Claim 23, wherein, when viewed in a direction perpendicular to a main extension plane of the induction heating element, the heating element surrounds at least one part of the induction heating element (the heating element 5 surrounds at least one part of the induction heating element 13, Fig 1).
Claim 24, wherein, when viewed in a direction perpendicular to a main extension plane of the induction unit, the induction unit is arranged in at least one operating state within a surface spanned by the induction heating element (the induction unit 20 is arranged in at least one operating state within a surface spanned by the induction heating element 13, Fig 6).
Claim 26, wherein the placement unit includes a housing unit (a housing under 14, Figs 1 and 5-6) in which the heating unit is at least partially integrated (receiving coil 2, electric wires 6, and ferrite elements 13 is at least partially integrated, Figs 1 and 5-6).
Claim 27, wherein the housing unit and the food-holding element are configured in one piece (Figs 1 and 5-6).
Claim 28, wherein the placement unit includes a pad device (a hob glass 21, [0040], Fig 6) which is provided for placing the food-holding element and in which the heating unit is at least partially integrated (placing the food-holding element 1 and in which the heating unit is at least partially integrated, Figs 1 and 5-6).
Claim 30, further comprising a receiving unit (6: electric load 5 is electrically coupled with the receiving coil 2 by means of electric wires 6, [0030], Figs 5-6; 13: rectangular-shaped ferrite elements 13, [0035], Figs 5-6) configured to wirelessly receive at least part of a heating energy generated by an induction unit an induction unit (an induction hob 20, [0040], Fig 6) of the cooking system and to supply the heating element with at least part of the received heating energy (current induced within the receiving coil 2 may flow through said electric load 5, [0030]).
Claim 31, wherein the heating unit includes an induction heating element (receiving coil 2 and a plurality of rectangular-shaped ferrite elements 13, [0035], Figs 1-6) configured to inductively heat the food-holding element in at least one operating state with at least one part of the received heating energy (12 forms a blocking layer for the electromagnetic field radiated by the transmission coil, [0035]).
Claim 32, wherein the induction heating element is at least partially part of the receiving unit (13 is at least partially part of the receiving unit, Figs 5-6).
Claim 33, wherein the induction heating element and the heating element are electrically connected in series (2 and 5 are electrically connected in series, Fig 5).
Claim 35, wherein, when viewed in a direction perpendicular to a main extension plane of the induction heating element, the induction heating element surrounds at least one part of the heating element (the induction heating element 13 surrounds at least one part of the heating element 5, Fig 1).
Claim 36, wherein, when viewed in a direction perpendicular to a main extension plane of the induction heating element, the heating element surrounds at least one part of the induction heating element (the heating element 5 surrounds at least one part of the induction heating element 13, Fig 1).
Claim 37, wherein the induction heating element spans a surface within which the induction unit is arranged in at least one operating state, when viewed in a direction perpendicular to a main extension plane of the induction unit (the induction unit 20 is arranged in at least one operating state within a surface spanned by the induction heating element 13, Fig 6).
Claim 39, further comprising a housing unit (a housing under 14, Figs 1 and 5-6) in which the heating unit is at least partially integrated (receiving coil 2, electric wires 6, and ferrite elements 13 is at least partially integrated, Figs 1 and 5-6).
Claim 40, wherein the housing unit and the food-holding element are configured in one piece (Figs 1 and 5-6).
Claim 41, further comprising a pad device (a hob glass 21, [0040], Fig 6) which is provided for placing the food-holding element and in which the heating unit is at least
partially integrated (placing the food-holding element 1 and in which the heating unit is at least partially integrated, Figs 1 and 5-6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viroli et al. (US 2016/0374154 A1) in view of Yoshino et al. (US 2018/0263084 A1).  
Regarding Claims 21 and 34, Viroli et al. disclose the invention substantially as claimed and as discussed above; except claims 21 and 34. 
Yoshino et al. teach Claim 21, wherein an inductive heating cooker system (See Title) with a unit (drive circuits, [0049], Fig 4) includes a resonance capacitance (a resonance capacitor 24a, [0050], Fig 4) configured to electrically conductively connect to an induction heating element (coil 11a, [0049], Fig 4). Claim 34, wherein an inductive heating cooker system (See Title) with a unit (drive circuits, [0049], Fig 4) includes a resonance capacitance (a resonance capacitor 24a, [0050], Fig 4) configured to electrically conductively connect to an induction heating element (coil 11a, [0049], Fig 4)
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Viroli et al. with Yoshino et al.’s further teaching of further comprising a resonance capacitance configured to electrically conductively connect to the induction heating element (“the induction heating element” taught by Viroli et al. already); because Yoshino et al. teaches, in Para. [0049] of providing an excellent drive circuits for effectively heating the induction heater during operation.
Claims 25 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viroli et al. (US 2016/0374154 A1).
Regarding Claims 25 and 38, Viroli et al. disclose the invention substantially as claimed and as discussed above; except claim 25, wherein in at least one operating state the food-holding element and the induction unit have a spacing of at least 10 mm. and claim 38, wherein in at least one operating state the food-holding element and the induction unit have a spacing of at least 10 mm.
Since these limitations involved only the material/ distance/ arrangement of the food-holding element and the induction unit and it’s generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (MPEP 2144.04, VI); also, applicant has not disclosed that these kinds of arrangements solve any stated problem or is for any particular purpose (see 00029] of the Spec.). It would have been an obvious matter of design choice to modify Viroli et al. to obtain these limitations as specified above. Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Viroli et al. with further teaching of claim 25, wherein in at least one operating state the food-holding element and the induction unit have a spacing of at least 10 mm. and claim 38, wherein in at least one operating state the food-holding element and the induction unit have a spacing of at least 10 mm; because Viroli et al. teach, in Para. [0041] that providing an excellent arrangement of an electrical device on top of an induction hob use high frequency current induced within receiving coil for generating heat by means of an electric resistor for operational convenience during operation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, supervisor Ibrahime Abraham can be reached on 571/270-5569, or supervisor Kosanovic Helena can be reached on 571/272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761